Exhibit 10.3

 

FEE, REIMBURSEMENT AND INDEMNITY AGREEMENT

 

This Fee, Reimbursement and Indemnity Agreement (the “Agreement”) is made and
entered into effective as of the 17th day of April, 2017, by and between HHS
GUARANTY, LLC, a Texas limited liability company (the “LLC”), and HARTE HANKS,
INC., a Delaware corporation (“Harte Hanks”).

 

W I T N E S S E T H:

 

WHEREAS, pursuant to a loan agreement and related documents dated as of the date
hereof by and between Texas Capital Bank, N.A. (the “Bank”) and Harte Hanks, the
Bank agreed to provide Harte Hanks a revolving line of credit in the maximum
aggregate principal amount of $20,000,000 (the “Loan”); and

 

WHEREAS, at the request of Harte Hanks and as required by the Bank, the LLC
agreed to guaranty all of the payment obligations of Harte Hanks under the Loan
by pledging the Collateral (as hereinafter defined) to the Bank, pursuant to the
terms of that one certain Pledge Agreement (the “Pledge Agreement”) and Note
Purchase Agreement (the “Note Purchase Agreement”) (the Pledge Agreement and
Note Purchase Agreement are collectively referred to herein as the “Pledge
Documents”); and

 

WHEREAS, pursuant to the Pledge Documents, the LLC will pledge a minimum of
$24,000,000 in cash and marketable securities to the Bank, and the Bank will
have custody and control over such cash and marketable securities (the
“Collateral”); and

 

WHEREAS, Harte Hanks desires to compensate the LLC for the LLC’s pledge of the
Collateral to secure the Loan for the benefit of Harte Hanks, pursuant to the
terms and conditions as set forth herein; and

 

WHEREAS, in exchange for good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties wish to enter into this
Agreement;

 

NOW, THEREFORE, for good and adequate consideration, the receipt and sufficiency
of which is hereby acknowledged, Harte Hanks and the LLC agree as follows:

 

1.                                     Payments, Performance, Covenants.

 

(a)                                 In the event the Bank makes any demand on
Harte Hanks, or Harte Hanks is otherwise required to perform any obligations
under the Loan (including without limitation, any payment obligation) or any
Loan Documents (as hereafter defined), Harte Hanks shall promptly perform its
obligations under the Loan or applicable Loan Document.

 

(b)                                In the event any such amount is not timely
paid or such obligation is not timely performed by Harte Hanks and the Bank
seeks to enforce the LLC’s guaranty under the Pledge Documents, or, in the event
the LLC is required to purchase the Loan from the Bank as set forth in the Loan
Documents, Harte Hanks shall reimburse, within five days of receiving notice
from

 

1

--------------------------------------------------------------------------------


 

the LLC, to the LLC the aggregate amount of all funds advanced by the LLC or
paid to the Bank for the purchase of the Loan or otherwise, on account of such
obligation, together with interest on such amount at an annual rate equal to the
prime rate (as defined below) plus 6%, from the date of payment by the LLC until
all such amounts have been repaid by Harte Hanks. For the purpose of this
Agreement, “prime rate” shall mean the variable rate of interest, per annum,
most recently announced by the Bank, as its “prime rate,” whether or not such
announced rate is the lowest rate available from such bank.

 

(c)                                 Harte Hanks will not agree to any amendment,
modification, waiver or supplement to the Loan or any of the documents,
instruments or agreements executed in connection therewith (collectively, the
“Loan Documents”) without the prior written consent of the LLC.  Harte Hanks
will use reasonable best efforts to accommodate the LLC’s written request that
any subsidiary of Harte Hanks become party to that certain Security Agreement
dated as of April 17, 2017 between Harte Hanks and the Bank (the “Security
Agreement”) pursuant to Section 4.21 of the Security Agreement.

 

2.                                     Fees and Reimbursement of Expenses.

 

(a)                                 As consideration for the pledge of the
Collateral, Harte Hanks hereby agrees to pay to the LLC an annual fee equal to
$480,000 (the “Annual Fee”), for so long the Collateral is pledged to and held
by the Bank, to be paid quarterly as described in (b) below.

 

(b)                                The Annual Fees due under this Agreement
shall be payable in quarterly installments of $120,000 each, with the first
quarterly payment due upon execution of this Agreement and all following
quarterly payments due in advance of the next calendar quarter such that the
first quarterly installment shall be due on April 17, 2017, the second quarterly
installment shall be due on July 17, 2017, the third quarterly installment shall
be due on October 17, 2017, and the fourth quarterly installment shall be due on
January 17, 2018, with all subsequent quarterly installments due on the same
17th day of each of April, July, October, and January of the applicable year
during the term of this Agreement.

 

(c)                                 In addition to the Annual Fees due under
this Agreement, Harte Hanks shall, within five days of receiving a request from
the LLC, reimburse the LLC for all LLC costs and expenses incurred by the LLC in
connection with this Agreement, the Loan, the Loan Documents, the Pledge
Documents, and the pledge of the collateral (collectively, the “Reimbursed
Expenses”).  The Reimbursed Expenses shall include, but are not limited to,
reasonable legal, accounting, custody and Bank fees, expenses, and costs
incurred by the LLC in its formation, initial funding, and throughout the term
of this Agreement (except to the extent related to LLC activities after the date
hereof which are unrelated to this Agreement or the Loan Documents).

 

(d)                                All payments made under this Agreement shall
be paid by Harte Hanks in cash pursuant to a check or wire transfer made payable
to the LLC.

 

3.                                     Obligations of Harte Hanks. The
obligations of Harte Hanks under this Agreement shall be absolute, unconditional
and irrevocable, shall apply to the fullest extent authorized or

 

2

--------------------------------------------------------------------------------


 

permitted by any applicable law, under and shall be paid and performed strictly
in accordance with the terms of this Agreement, under all circumstances
whatsoever, including, without limitation, the following circumstances:

 

(a)                                 Any lack of validity or enforceability of
this Agreement;

 

(b)                                the existence of any claim, set-off, defense
or other rights which Harte Hanks may have at any time against the LLC or any
other person or entity, whether or not in connection with this Agreement; or

 

(c)                                 Any other circumstance or happening
whatsoever, whether or not similar to any of the foregoing.

 

4.                                     Representations and Warranties of Harte
Hanks. Harte Hanks hereby represents and warrants to the LLC as follows:

 

(a)                                 Organization and Standing. Harte Hanks is a
corporation, duly organized, validly existing and in good standing under the
laws of the State of Delaware and has all requisite power and authority to carry
on its business as now being conducted.

 

(b)                                Authority; Enforceability. Harte Hanks has
all requisite power and authority to enter into this Agreement and to consummate
the transactions contemplated hereby.

 

(c)                                 Execution of Agreement. This Agreement has
been duly executed and delivered by Harte Hanks. The execution, delivery and
performance of this Agreement will not cause any default, breach or violation of
any provision of any material agreement to which Harte Hanks is a party or by
which any of Harte Hanks’s assets are bound.

 

(d)                                Validity of Agreement. This Agreement
constitutes the legal, valid and binding obligation of Harte Hanks, enforceable
in accordance with its terms.

 

(e)                                 Approvals. No approval, authorization,
consent or other order or action of or filing with any governmental or
administrative entity or any other person is required for the execution and
delivery by Harte Hanks of this Agreement or such other agreements and
instruments required hereunder or for the consummation by Harte Hanks of the
transactions contemplated hereby or thereby.

 

(f)                                   Violation of Laws or Agreements. The
making and performance of this Agreement and the other documents, agreements and
actions required hereunder or thereunder will not violate any provisions of any
law, federal, state or local rule or regulation, or any judgment, decree, award
or order of any court or other governmental entity, agency or arbitrator to
which Harte Hanks is subject.

 

5.                                     Termination. This Agreement shall remain
in full force and effect and shall terminate on the later to occur of (i) the
date that the Pledge Documents are terminated or (ii) the date that all
obligations of Harte Hanks to the LLC, and all obligations of Harte Hanks
hereunder have been

 

3

--------------------------------------------------------------------------------


 

paid in full and satisfied and; in each case, after the expiration of the period
during which any payment by Harte Hanks is or may be subject to rescission,
avoidance or refund under the United States Bankruptcy Code (or any similar
state statute).

 

6.                                     Indemnification.

 

(a)                                 Harte Hanks hereby agrees to indemnify,
protect, defend and hold harmless the LLC and its officers, managers, members,
directors, employees, successors and assigns, (collectively, the “Indemnified
Parties”), from and against any and all claims, damages, losses, liabilities,
costs or expenses of any kind or nature and from any suits, claims or demands,
including reasonable attorney’s fees incurred in investigating or defending such
claim, suffered by any of them and caused by, relating to, arising out of,
resulting from, or in any way connected with this Agreement or the transactions
contemplated hereby (unless determined by a final judgment of a court of
competent jurisdiction to have been caused solely by the gross negligence or
willful misconduct of the Indemnified Parties) including without limitation:

 

(i)                                     by reason of any breach of any
representation or warranty of Harte Hanks in this Agreement;

 

(ii)                                  by reason of, in connection with, or as a
consequence of any default by Harte Hanks, in the performance or observance of
any term, condition, covenant, or undertaking contained in this Agreement or any
other document to be observed or performed by Harte Hanks in connection with the
Loan;

 

(iii)                               by reason of or in connection with any
litigation or other proceeding in any way restraining, enjoining, questioning or
affecting performance or obligation hereunder; and

 

(iv)                              by reason of or in connection with its
obligations under the Loan Documents and its obligation to pay fees and
reimburse expenses to the LLC pursuant to this Agreement.

 

(b)                                In case any action shall be brought against
the LLC or any other Indemnified Party in respect to which indemnity may be
sought against Harte Hanks, the LLC or such other Indemnified Party shall
promptly notify Harte Hanks and Harte Hanks shall assume the defense thereof,
including the employment of counsel selected by Harte Hanks and satisfactory to
the LLC, the payment of all costs and expenses, and the right to negotiate and
consent to settlement. The failure of the LLC to so notify Harte Hanks shall not
relieve Harte Hanks of any liability it may have under the foregoing
indemnification provisions or from any liability which it may otherwise have to
the LLC or any of the other Indemnified Parties. The LLC shall have the right,
at its sole option, to employ separate counsel in any such action and to
participate in the defense thereof and retain its own counsel, and the fees and
expenses of such counsel shall be reimbursed to the LLC pursuant to
Section 2(c) hereof.  Harte Hanks shall not be liable for any settlement of any
such action effected without its consent, which consent shall not be
unreasonably withheld, delayed or conditioned, but if settled with Harte Hanks’s
consent, or if there shall be a final

 

4

--------------------------------------------------------------------------------


 

judgment for the claimant in any such action, Harte Hanks agrees to indemnify
and hold harmless the LLC from and against any loss or liability by reason of
such settlement or judgment.

 

(c)                                 The provisions of this Section 6 shall
survive the repayment or other satisfaction of the obligations of Harte Hanks
hereunder.

 

7.                                     Information Reporting and
Confidentiality.  During the term of this Agreement, Harte Hanks agrees to
provide all information required to be provided to the Bank pursuant to the Loan
Documents, to the LLC, pursuant to the same reporting deadlines as set forth in
the Loan Documents (collectively, the “Reporting Information”).  The LLC hereby
agrees to maintain all Reporting Information provided to the LLC hereunder in
strict confidence, and to use the same degree of care in protecting the
Reporting Information as the LLC uses to protect its own confidential
information; provided, however, that the LLC’s confidentiality obligations
hereunder shall not apply to any Reporting Information which, (a) at the time of
disclosure by Harte Hanks to the LLC is in the public domain, as evidenced by
printed publication or otherwise; (b) after disclosure by Harte Hanks to the LLC
becomes part of the public domain, by publication or otherwise, through no fault
of the LLC; or (c) the LLC can show by reasonably convincing evidence that the
Reporting Information already was in the LLC’s possession at the time of
disclosure by Harte Hanks to the LLC hereunder and was not previously acquired,
directly or indirectly, from Harte Hanks by the LLC on a confidential basis.

 

8.                                     Notices. All notices, requests, demands
and other communications that this Agreement requires or permits shall be in
writing and shall be sent by overnight courier providing delivery receipt, or by
certified mail, return receipt requested, or by telecopy or hand delivery to the
following addresses:

 

If to Harte Hanks:

 

Harte Hanks, Inc.

 

 

9601 McAllister Freeway, Suite 610

 

 

San Antonio, Texas 78216

 

 

Attention: Robert Munden, General Counsel

 

 

Telephone: 210-829-9135

 

 

Fax: 210-829-9139

 

If to the LLC:

 

HHS Guaranty, LLC

 

 

273 Walnut Street

 

 

Abilene, Texas 79601
Attention: David L. Copeland, Manager
Telephone: 325-676-7724
Fax: 325-676-9908

 

All notices, requests, demands and other communications provided in accordance
with the provisions of this Agreement shall be effective: (i) if sent by
overnight courier or facsimile, when received, (ii) if sent by certified mail,
return receipt requested, the third day after sending, or (iii) if given by hand
delivery, when delivered.

 

5

--------------------------------------------------------------------------------


 

9.                                     Amendments. The provisions of this
Agreement may be amended only by a written agreement signed by Harte Hanks and
the LLC.

 

10.                              Governing Law and Jurisdiction. This Agreement
shall be governed by, construed and enforced in accordance with the laws of the
State of Texas, without regard to the conflicts of laws provisions.

 

11.                              Continuing Obligation. This Agreement is a
continuing obligation and shall (a) be binding upon Harte Hanks and its
respective its successors and assigns, and (b) inure to the benefit of and be
enforceable by the LLC against Harte Hanks (and its successors, transferees and
assigns); provided, that Harte Hanks may not assign all or any part of its
obligations hereunder without the prior written consent of the LLC.

 

12.                              Savings Clause. Whenever possible, each
provision of this Agreement shall be interpreted in a manner as to be effective
and valid under applicable law, but if any provision of this Agreement shall be
prohibited by or invalid under applicable law, such provision shall be
ineffective only to the extent of such prohibition or invalidity, without
invalidating the remainder of such provision or the remaining provisions of this
Agreement.

 

13.                              Severability. In case any one or more of the
provisions contained in this Agreement shall, for any reason, be held to be
invalid, illegal or unenforceable in any respect, such invalidity, illegality or
unenforceability shall not affect the validity of any other provision of this
Agreement, and such provision(s) shall be deemed modified to the extent
necessary to make it enforceable.

 

14.                              Survival of Representations and Warranties. All
representations and warranties contained or incorporated herein or made in
writing in connection herewith shall survive the execution and delivery of this
Agreement.

 

15.                              Counterparts. This Agreement may be executed in
more than one counterpart, including by facsimile signature, all of which,
together, constitute one and the same instrument.

 

16.                              No Third-Party Beneficiaries. This Agreement is
intended for the benefit of the parties hereto; there are no third-party
beneficiaries of this Agreement other than the Indemnified Parties for purposes
of indemnification hereunder.

 

17.                              Entire Agreement. This Agreement embodies and
reflects the entire agreement between the parties with respect to the matters
set forth herein, and there are no other agreements, understandings,
representations or warranties between the parties other than those set forth in
this Agreement.

 

6

--------------------------------------------------------------------------------


 

[Signatures to Follow on Next Page.]

 

Wherein this Agreement is executed and effective as of the date set forth above.

 

 

LLC:

 

 

 

HHS GUARANTY, LLC

 

 

 

By:

/s/ David L. Copeland

 

 

David L. Copeland, Sole Manager

 

 

HARTE HANKS:

 

 

 

HARTE HANKS, INC.

 

 

 

By:

/s/ Robert L. R. Munden

 

Name:

Robert L. R. Munden

 

Title:

EVP, General Counsel & Secretary

 

7

--------------------------------------------------------------------------------